Citation Nr: 0609138	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-02 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits based on the appellant's claimed status as 
the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and her niece


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1941 to April 1942 
and from February 1945 to June 1946.  The veteran died in 
July 1978.  The appellant claims to be the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was the subject of a September 2004 hearing 
before the undersigned Veterans Law Judge.  This case was 
previously before the Board and was remanded in December 
2004.

The Board notes that in the December 2004 remand, the Board 
stated that there were two issues on appeal.  The first issue 
was entitlement to basic eligibility for Department of 
Veterans Affairs benefits based on the appellant's claimed 
status as the veteran's surviving spouse, and the second 
issue was whether new and material evidence had been received 
to reopen a claim for service connection for the cause of the 
veteran's death.  In light of the decision below finding that 
the appellant is not the veteran's surviving spouse, she is 
not eligible for VA benefits as a matter of law.  As such, 
the issue of entitlement to service connection for the cause 
of the veteran's death is rendered moot.

In March 2006, the Board granted the appellant's motion to 
advance her appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in July 1978.

3.  The preponderance of the evidence of record is against 
the claim that the appellant and the veteran were ever 
married.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.50, (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  The January 2005 letter also 
directed the appellant to tell the VA about any additional 
information or evidence that she wanted the VA to try to get 
for her in relation to her case and explicitly directed the 
appellant to send any pertinent evidence she had in her 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the appellant.  The appellant has been 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  Id.; Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board notes that the decision 
below finding that the appellant is not eligible for VA 
benefits based on the fact that she is not the veteran's 
surviving spouse renders any issues regarding effective dates 
moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim.  The record includes the veteran's 
service medical records and private medical records, a Death 
Certificate for the veteran, an Adoption Decree regarding the 
veteran's adopted son, and the veteran's Last Will and 
Testament.  Under these circumstances, there is sufficient 
evidence to decide the claim at hand.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  

The evidence of record includes a Marriage Contract which 
shows that the appellant married N. I. on August [redacted], 1971.  A 
February 1974 Adoption Decree shows that the deceased veteran 
adopted the child of N. I. and the appellant.  The deceased 
veteran's Last Will and Testament, dated June 1976, shows 
that he identified himself as single.  Additionally, the July 
1978 Application for Burial Allowance submitted by the 
appellant describes her relationship to the deceased veteran 
"administratrix" of his property.  The document also shows 
that the appellant herself claimed that the veteran had never 
been married and the appellant listed no spouse for the 
deceased veteran.

The appellant testified at the September 2004 Board hearing 
that she married the veteran in August 1971.  Additionally, 
an April 2005 affidavit from G. M. M. and C. S. P. states 
that the veteran and N. I. are really the same person and a 
March 2005 certification from R. A. B. states that the 
appellant married the veteran and they had a child.

The appellant's statements and the affidavits submitted in 
support of her claim have been considered but they are 
overwhelmingly outweighed by the relevant contemporaneously 
recorded legal evidence of record.  A notarized statement 
from [redacted], who identified himself as a 
secretary from the Province of Pampanga, Principality of 
Mexico, Barangay, San Antonio certified that the appellant 
and veteran were married.  However, this statement is dated 
in March 2005, many years after the alleged fact.  The 
probative value of this statement is further weakened by the 
absence of a date or place of marriage.  
Although the appellant claims that she married the veteran in 
August 1971, the Marriage Contract of record clearly shows 
that the appellant married N. I. in August 1971.  
Additionally, although the affidavits and statements of 
record claim that the veteran and N. I. was the same person, 
the February 1974 Adoption Decree shows that N. I. was the 
biological father of the appellant's child and that the 
appellant's child was adopted by the veteran.  Therefore, 
there is probative evidence of record that N. I. and the 
veteran were two different people.  Additionally, the Board 
finds it particularly persuasive that in the July 1978 
Application for Burial Benefits, the appellant did not 
identify herself as the veteran's spouse and stated that the 
veteran was never married.  Finally, the Board notes that the 
veteran identified himself as single in his Last Will and 
Testament signed in June 1976.  

In view of the foregoing, the Board finds that the 
overwhelming preponderance of the evidence of record is 
against a finding that the appellant and the veteran were 
ever married at any point in the veteran's lifetime.  As 
such, the appellant does not meet the criteria for a 
"surviving spouse" under VA regulations.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule does not 
apply, and the claim for basic eligibility for VA benefits 
based on the appellant's claimed status as the veteran's 
surviving spouse must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  







ORDER

Entitlement to basic eligibility for VA benefits based on the 
appellant's claimed status as the veteran's surviving spouse 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


